{¶ 42} I concur with the majority opinion. However, I add the following statements. As related to paragraph four, the relator filed a motion for leave to correct the case caption in order to add State ex rel. before relator's name. Thus, I would grant leave to amend rather than documenting their omission. SeeState ex rel. Huntington Ins. Agency, Inc. v. Duryee (1995),73 Ohio St.3d 530, 532-533, 653 N.E.2d 349.
 {¶ 43} I also note that relator may not have been an elector, but the board of elections still gave relator an official certificate of the required number of signatures. As the petitioner who is seeking the local option, relator should be able to point out the inaccuracies in any existing certificate related to their option request.
 {¶ 44} Since case law prohibits the use of common-law estoppel against election officials, the legislature saw fit to enact a version of statutory estoppel as an *Page 263 
exception. However, the application of this statutory estoppel doctrine is fairly narrow. I agree that the certificate of the required number of signatures does not fall within the parameters of the statute. It has not been shown to be a petition form or any type of question or issue petition distributed for use. R.C.3501.38(L).
 {¶ 45} Still, it is disturbing, in a system designed for the common person to have easy access to the election process, that an election official can fill out an official form declaring an incorrect number of signatures needed on a petition and then hold the lack of signatures against the person who relied on the official's signed statement. This was not just a casual statement made in an attempt to assist a local option petitioner in calculating the required number of signatures.
 {¶ 46} Rather, this was a certificate required by statute to be provided upon the request of an elector (whom relator should ensure it utilizes next time). What is the purpose of requiring an official certification if the petitioner cannot truly rely upon it? In cases such as this, citizens would be better off if they were required to calculate the figure themselves, instead of being led to believe that they can guarantee that their issue is on the ballot as long as they follow the directive provided to them by people holding themselves out as experts on the matter. Thus, I concur to express my disappointment in the circumstances surrounding this case.